DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responsive to the Amendment filed November 12, 2020. The following rejections are overcome:
Claims 1-2, 4, 6-7, 10-11,14-28, 30, 32-34 under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2010/0316903 in view of Hauser et al. U.S. Pub. 2012/0295154.
Claims 12 & 13 under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2010/0316903 in view of Hauser et al. U.S. Pub. 2012/0295154, and even further in view of Lin U.S. Pub. 2015/0299001.
Claims 8, 29 & under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2010/0316903 in view of Hauser et al. U.S. Pub. 2012/0295154 and even further in view of Bletsos U.S. Pub. 2010/0136865.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4, 6-7, 10-11,14-28, 30, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2010/0316903 in view of Lin et al. U.S. Pub. 2014/0120403.
With respect to claim 1, Kim electrochemical cell [0006] consisting of a) an anode [0006]; b) a cathode [0006] e; and c) a heat-resistant separator between the anode and the cathode (heat resistant as made from polyethylene Example1 and between electrodes [0012]), the heat-resistant separator comprising a crosslinked membrane with a single-layer or multi-layer structure (crosslinked binder; [0018]); and d) an electrolyte [0006]. With respect to claim 2, the cell is a lithium-ion battery [0012].
With respect to claim 4, the crosslinked membrane is a porous membrane [0007]. The limitation with respect to the membrane being prepared by a phase inversion method, is a process limitation in a product claim.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the prior art teaches the same porous membrane set forth by Applicant. With respect to claim 6, the heat-resistant separator has porosity in a range of between about 30 to about 95% (5 to 90%; [0027]).With respect to claim 7, the pores of the heat-resistant separator range in size from between claim 10, the heat-resistant separator is comprised of at least one member of the group consisting of a fluoropolymer (polyvinylidene fluoride-co-hexafluoro propylene or polyvinylidene fluoride-co-tricholorethylene [0009]). With respect to claim 11, the fluoropolymer includes at least one member of the group consisting of poly(vinylidene fluoride-co- hexafluoropropylene), poly(vinylidene fluoride-co-chlorotrifluoroethylene) (polyvinylidene fluoride-co-hexafluoro propylene or polyvinylidene fluoride-co-tricholorethylene [0009]). With respect to claim 14, it would be reasonable to expect the heat-resistant separator to have a melting point of more than 200°C or does not melt, as it is made from the same polymer material set forth by Applicant including polyvinylidene fluoride-co-hexafluoro propylene or polyvinylidene fluoride-co-tricholorethylene.  See paragraph [0009]. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Kim teaches the same polymer material sent forth by applicant so the melting point is necessarily present. With respect to claim 15, the heat-resistant separator includes a blend of a low-melting phase and a melt-resistant phase contained within the same layer or a low-melting phase and a melt-resistant phase located in distinct layers through the separator thickness (mixture of crosslinked and non-crosslinked binder; [0009] and alumina; [0053]). With respect to claim 16, it would be reasonable to expect the low-melting phase to have a melting claim 17, it would be reasonable to expect the melt-resistant phase to have a melting point of more than 200°C as it is made from the same polymer material set forth by Applicant including polyvinylidene fluoride-co-hexafluoro propylene or polyvinylidene fluoride-co-tricholorethylene.  See paragraph [0009]. In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Kim teaches the same polymer material sent forth by applicant so the melting point is necessarily present. With respect to claim 18, the limitation with respect to the heat-resistant separator being cross-linked by electron beam irradiation, gamma irradiation, or a combination of these methods is a process limitation in a produce claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the prior art teaches the same porous membrane set forth by Applicant.  With respect to claim 19, the heat-resistant separator is a laminate consisting of cross-linked membrane with a single-layer or multi-layer structure coated on one or both sides of a porous support carrier (cross-linked separator coating coated on a porous polyethylene substrate; Example 1). With respect to claim 20, the limitation concerning the porous support carrier being wet-laid nonwoven is a process limitation in a produce claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the prior art teaches the same porous membrane set forth by Applicant. With respect to claim 21, the porous support carrier is a microporous polyolefin membrane (polyethylene porous substrate; Example 1). With respect to claim 22, the limitation concerning the porous support carrier being porous membrane prepared by a phase inversion method, is a process limitation in a product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, so long as the product of the prior art is the same as that of the claims, the limitations are satisfied. Here, the prior art teaches the same porous membrane set forth by Applicant. With respect to claim 23, the heat-resistant separator has a thickness in a range of between about 10 µm to about 100 µm (0.01 to 20 microns; [0027]).  With respect to claim 24, heat-resistant separator includes inorganic particle additives selected from the group consisting of aluminum oxide.  See Example 1. With respect to claim 25, the electrolyte is a liquid electrolyte (electrolyte solution; [0047]). With respect to claim 26, method for making an electrochemical cell, comprising the steps of a) fabricating a heat-resistant separator, the heat-resistant separator comprising a cross-linked membrane with a single of multi-layer structure ([0053]; Example 1); and b) assembling an anode and a cathode on either side of the heat-resistant separator ([0056]; Example 1), and c) adding a liquid electrolyte to thereby form an electrochemical cell ([0056]; Example 1).
With respect to claim 27, the cell is a lithium-ion battery [0012]. With respect to claim 28, the heat-resistant separator is formed by melt-blowing, bi-component melt-blowing [0032].  With respect to claims 30, 32 & 33, the porous support carrier is a microporous polyolefin membrane (polyethylene porous substrate; Example 1). With respect to claim 34, the heat-resistant separator is fabricated by coating at least one of the anode and the cathode [0063].
	Although Kim teaches a polymeric non-woven fiber fabric [0031], the reference does not expressly disclose that the fibers are cross-linked by a crosslinker such as triallyl isocyanurate (claims 1 & 26).
	Lin teaches that it is well known in the art to employ separators in batteries 
[Abstract] that include polymer fiber mat (fibrous membrane; [0024]) wherein the mat is crosslinked with triallyl isocyanurate [0039] (claims 1 & 26).    
	Kim and Lin are analogous art of the same field of endeavor, namely fabricating polymer fiber mats cells.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the cross-linking of fibers crosslinked by triallyl isocyanurate of Lin, in the fibrous mat in the battery of Kim in order to increase ion conductivity between electrodes and improve structural integrity of the separator membrane.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8, 29 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Pub. 2010/0316903 in view of Lin et al. U.S. Pub. 2014/0120403 and even further in view of Bletsos U.S. Pub. 2010/0136865.
	Kim in view of Lin an electrochemical cell a fluoride containing polymer membrane as described in the rejection recited hereinabove, including a membrane comprising fibers [0031].
	Kim does not expressly disclose: the membrane is a nonporous membrane wherein the fibers of the heat resistant separator have an average diameter in a range of between about 0.001 pm to about 10 pm (claim 8); the heat-resistant separator is crosslinked by electron beam irradiation or gamma, or combinations of these methods (claim 29); the porous support carrier is a wet laid nonwoven (claim 31).
Bletsos teaches that it is well known in the art to employ fluoride containing polymer membranes that: the membrane is a nonporous membrane ([0031]; the fibers of the heat resistant separator have an average diameter in a range of between about 0.001 pm to about 10 pm ([0004]; claim 8); the heat-resistant separator is crosslinked by electron beam irradiation or gamma, or combinations of these methods ([0026]; claim 29); the porous support carrier is a wet laid nonwoven ([0022]; claim 31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the membrane of Bletsos, in the battery of Kim in view of Lin in order to increase ion conductivity between electrodes.

Response to Arguments
	Applicant asserts that Kim et al. U.S. Pub. 2010/0316903 is not obvious over the instant claims, because although the reference teach a polymer nonwoven fiber mat, the reference is silent to the fibers in the mat being cross-linked with each other by a crosslinker of triallyl isocyanurate. And specifically, Hauser et al. U.S. Pub. 2012/0295154 does not cure the deficiencies because the reference is also silent to triallyl isocyanurate. This assertion is correct, and thus, all previously pending rejections are overcome. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722